Mathews, J.
delivered the opinion of the court. There is one fact, in this case, which, although the record contains presumptive evidence of its truth, does not appear sufficiently clear, to authorise the court to proceed to judgment.
It is this : that the plaintiffs are heirs to the succession of C. Conway, who guaranteed the title of the property in dispute, to the defendants : but as, from the present state of the evidence contained in the record, it is doubtful *171and being of the utmost importance in the decision of the cause, we are of opinion that justice requires that it should be remanded to the court below to have this fact ascertained.
Eustis for the plaintiffs, Morse for the defendants.
June, 1820.
East’n District.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be reversed, avoided and annulled, and that the cause be sent back to the district court to be again tried, with instructions to admit all legal and proper evidence, which may be offered on the part of the defendants, to establish the heirship of the plaintiffs to C. Conway and, that the appellees pay the costs of this appeal.